Citation Nr: 0119207	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a motorized scooter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to May 
1956.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which denied the benefit sought on 
appeal.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1999 decision of the Prosthetic 
Major Medical Equipment Committee (Committee) of the 
Department of Veterans Affairs (VA) Carl T. Hayden Medical 
Center (VAMC), and the VA Regional Office (RO) in Phoenix, 
Arizona, which held that a motorized scooter was not 
medically indicated.  


REMAND

The veteran maintains, in substance, that he is entitled to 
have VA provide a motorized scooter.  During a September 2000 
hearing before a hearing board at the VAMC, he testified that 
he had been prescribed to receive a motorized scooter.  He 
said that he had been using a motorized scooter for two to 
three years, on loan from a friend.  The veteran testified 
that his physical condition required a motorized scooter.  He 
noted that he suffered from emphysema, asthma, bronchitis, 
two heart conditions, a stomach condition and carpal tunnel 
syndrome.  As a result, he needed a wheelchair but lacked the 
strength to propel a manual wheelchair.  Accordingly, a 
favorable determination is requested.

A December 1997 rating decision specifies that the veteran is 
service-connected for dyshidrosis of the feet, right leg and 
left palm, evaluated as 10 percent disabling.  The veteran's 
non-service-connected conditions consist of chronic 
obstructive pulmonary disease, evaluated as 100 percent 
disabling; PTSD (also diagnosed as anxiety and depression, 
previously diagnosed as conversion reaction), evaluated as 50 
percent disabling; degenerative joint disease of the cervical 
spine, evaluated as 30 percent disabling; instability of the 
left knee, evaluated as 20 percent disabling; instability of 
the right knee, evaluated as 20 percent disabling; carpal 
tunnel syndrome of the left arm, evaluated as 20 percent 
disabling; carpal tunnel syndrome of the right arm, evaluated 
as 20 percent disabling; organic heart disease, evaluated as 
20 percent disabling; coronary artery disease, evaluated as 
20 percent disabling; hyperlipidemia, evaluated as 10 percent 
disabling; reflux disease, evaluated as 10 percent disabling; 
marked tremor of the upper extremities, evaluated as 10 
percent disabling; chronic back strain, evaluated as 10 
percent disabling; and septotomy, evaluated as 
noncompensable.  The combined non-service-connected 
disability evaluation is 100 percent.  

The procedural record before the Board shows that in 
decisions dated July 7, 1999 and October 4, 2000, the 
Committee denied the veteran's claim under VHA Manual M2, 
Part IX, 12.03(c).  An undated statement of the case and an 
undated supplemental statement of the case informed the 
veteran that according to VHA Manual M2, Part IX, 12.03(c), a 
motorized wheelchair might be considered for veterans who 
have a disability resulting in the loss or loss of use of 
both lower extremities, combined with a loss or loss of use 
or severe impairment of both upper extremities to the extent 
that it is medically determined that they are incapable of 
manually propelling a manual wheelchair.

During the pendency of the appeal, VHA Manual M2, Part IX, 
Chapter 12 was rescinded.  On October 30, 2000, a VHA 
Handbook 1173.6 Transmittal Sheet updated the VHA procedures 
for providing wheelchairs and special mobility devices to 
veteran beneficiaries.  In doing so, it rescinded VHA Manual 
M2, Part IX, Chapter 12.  The guidelines now provide that a 
motorized wheelchair may also be considered for eligible 
veterans who suffer from any of a list of specified 
conditions, including severe chronic obstructive pulmonary 
disease or degenerative joint disease.  The guidelines also 
provide that a scooter or cart may be provided for veterans 
who have a disability resulting in the loss of endurance 
required to operate a manual wheelchair at home and/or in the 
environment in which the scooter or cart is to be used.  It 
is specified that these are most often veterans who have been 
diagnosed with a disease that may be exacerbated by the 
exertion of normal ambulation or the use of a manual 
wheelchair.  Several conditions are listed, including chronic 
obstructive pulmonary disorder.  

Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 312-13 (1991).  But see Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).

In addition, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas, 1 Vet. App. at 308.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the agency of original jurisdiction has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for this additional reason, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  Then, the agency of original 
jurisdiction must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the Committee should 
readjudicate the veteran's claim of 
entitlement to a motorized scooter, in 
light of the new guidelines set forth in 
the VHA Handbook 1173.6 Transmittal 
Sheet.  

If the claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

